                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    UNITED STATES OF AMERICA,
                                                             MEMORANDUM DECISION AND
            Plaintiff,                                      ORDER DENYING [23] MOTION TO
                                                                SUPPRESS EVIDENCE
    v.

    PERRY GARDNER STOTT,                                           Case No. 2:20-cr-00280-DBB

            Defendant.                                              District Judge David Barlow


           Before the court is Defendant’s motion to suppress evidence.1 Defendant seeks to

suppress the evidence stemming from an April 25, 2020 traffic stop and detention as he contends

it was unlawful at its inception.2 On March 10, 2021, the court held an evidentiary hearing on the

motion.3 The court received documentary evidence and heard witness testimony from Officer

Wyatt Sackett, Officer Dale Nicholas, Officer Aaron Hargrove, and Mr. Perry Gardner Stott.4

Having considered the motion, the evidence, the briefing of the parties, and relevant law, the

court now determines as follows.

                                          FINDINGS OF FACT

           As of April 2020, the Salt Lake City Police Department (SLCPD) considered the area

around the K&K African Market at 996 South Redwood Road to be a high crime area.5 The



1
 Defendant’s Motion to Suppress Evidence, ECF No. 23; Defendant’s Memorandum in Support of Defendant’s
Motion to Suppress Evidence, ECF No. 33; United States’ Opposition to Motion to Suppress, ECF No. 34.
2
    See generally ECF No. 33.
3
 See Minute Entry for Evidentiary Hearing, ECF No. 28; Exhibit and Witness List, ECF No. 30; Official Transcript
of March 10, 2021 Evidentiary Hearing, ECF No. 32.
4
    Id.
5
    Tr. 11:1–17.
market is located on the west side of Redwood Road with a parking lot to the north.6 SLCPD’s

west side bike squad had surveilled and monitored vehicle activity at the K&K African Market,

with officers positioning themselves in marked vehicles along Redwood Road, observing activity

through binoculars from approximately a block to a block and a half away.7

           When conducting surveillance in the area, if a unit was available, the officers followed

every car that left K&K African Market.8 Officer Wyatt Sackett testified that not all followed

vehicles were stopped, but that the officers did stop vehicles if they observed a traffic or

equipment violation.9 He estimated that he had stopped approximately 100 vehicles leaving the

market, or roughly half of the vehicles he had followed.10 Officer Dale Nicholas testified that he

also had performed approximately 100 traffic stops on vehicles leaving the market.11 Nicholas

estimated that he stopped about 30 to 40 percent of all vehicles he followed when conducting

surveillance.12 Of the surveillance of the K&K African Market (and finding a gun in this case),

Officer Aaron Hargrove stated, “Well, it was just a matter of time. We stopped every car that

freakin’ leaves there, eventually we’re gonna get one.”13 Hargrove testified that his statement

about stopping every car was “a sarcastic comment referring to the vehicles that we had stopped

leaving the [K&K African Market].”14 Hargrove clarified that of all the vehicles he followed out




6
    Tr. 11:24–25; 10:2–9; 12:15–23; 13:3–5, 11–15; Gov’t Ex. 2; Gov’t Ex. 3.
7
    Tr. 14:17–25; 15:1–3.
8
    Tr. 15:15–21; 86:20–22; 104:13–17.
9
    Tr. 15:18–16:10; 46:7–10.
10
     Tr. 46:15–17; 42:2–9.
11
     Tr. 85:16–86:12.
12
     Tr. 85:16–86:12.
13
     Gov’t Ex. 12, PGS_00008 (Hargrove Camera 2) at 0:00:53.
14
     Tr. 104:5–8.

                                                          2
of the market, he did not observe a violation about fifty percent of the time and did not stop those

vehicles.15

           On April 25, 2020, Sackett was monitoring the K&K African Market with binoculars

from his position to the south, approximately one block away.16 He observed a white vehicle

leave the market and turn left onto Redwood Road heading north, and Sackett began following

it.17 The vehicle was in lane one, the travel lane closest to Redwood Road’s middle median.18 As

Sackett approached the vehicle, which he identified as a Ford Expedition, he ran a records check

of the license plate.19 The records check confirmed the vehicle was registered to Perry Gardner

Stott.20 Sackett’s records check on Stott showed a valid driver license and that Stott was on

parole.21

           Sackett continued following the Expedition in lane one on Redwood Road, over the

Interstate 80 overpass toward the South Temple intersection.22 As the Expedition approached the

intersection, it merged to the right from lane one to lane two.23 As the vehicle started to merge it

engaged the turn signal, without first signaling for two seconds.24 After observing this traffic




15
     Tr. 106:11–21.
16
     Tr. 15:6–14, 19:6–13; Gov’t Ex. 1.
17
     Tr. 19:14–18, 21:5–9.
18
     Tr. 19:25, 20:1, 21:10–12, 16–17.
19
     Tr. 19:19–24, 21:18–22, 22:8–12.
20
     Tr. 22:4–7, 59:7–17.
21
  Tr. 22:19–25, 23:1–3. At this point, Sackett did not know that Stott was driving the vehicle. Tr. 59:21–25, 60:1–5,
60:17–22.
22
     Tr. 23:4–12.
23
     Tr. 23:13–21, 24:16–25; Gov’t Ex. 5.
24
     Tr. 23:14–18, 24:16–25.

                                                          3
violation, Sackett activated the patrol vehicle’s overhead emergency lights, double-tapped his

body-worn camera to begin recording, and radioed in the traffic stop.25

            The Expedition continued northbound a short distance, turned right onto North Temple,

and then turned right into a hotel parking lot where it stopped.26 Sackett continued following and

parked his patrol vehicle behind the Expedition.27 Around this time, Nicholas showed up to assist

in the traffic stop.28 Sackett and Nicholas got out of their patrol vehicles and approached the

Expedition, Sackett headed toward the driver’s side and Nicholas to the passenger’s side.29 As he

approached the Expedition, Sackett commented, “yeah, hey, watch that passenger, he’s looking

back.”30 Sackett asked to see the driver’s hands and then asked for the driver’s license,

registration, and proof of insurance.31 At this point, Sackett and the driver had the following

exchange:

            Sackett: So the reason I stopped you is when you merged into the number two
            lane, you didn’t signal two seconds prior to your lane change, okay, you started to
            merge and then signal.

            Defendant: Man you guys were all the way down the block I seen where you guys
            were at . . .

            Sackett: Dude, I was right behind you . . .



25
  Tr. 25:4–8, 37:11–25, 38:1–5; Ex. 9. Sackett’s body-worn camera captured approximately 30 seconds of video
footage, without audio, prior to being activated. Tr. 25:9–18; see Gov. Ex. 12, PGS_00005 (Sackett Camera 1).
Sackett’s body-worn camera was located on his chest and he testified that he preferred it in that position as it was
more secure than on his shoulder. Tr. 33:18–23, 34:1–12. Because of its orientation, the video shows the patrol
vehicle’s dashboard and some passing traffic signage but not the traffic violation. See Sackett Camera 1; Gov. Ex. 8.
26
  Tr. 26:1–20, 27:9–25; Gov’t Ex. 6. At timestamp 0:00:25 of his body-worn camera, Sackett crosses South Temple
just before activating his lights and his body worn camera. See Sackett Camera 1. Sackett makes the right turn onto
North Temple at 0:00:40, turns into the parking lot at 0:00:48, and stops his patrol vehicle at 0:01:12. Id.
27
     Sackett Camera 1 at 0:01:20.
28
     Tr. 28:21–23.
29
     Sackett Camera 1 at 0:01:20; Gov’t Ex. 12, PGS_00006 (Nicholas Camera) at 0:00:38.
30
     Sackett Camera 1 at 0:01:20.
31
     Id. at 0:01:28.

                                                          4
           Defendant: No you weren’t . . .

           Sackett: Okay, I was . . .

           Defendant: I seen where you guys were parked at.32

Stott testified that he thought Sackett was referring to observing a violation when Stott pulled out

of the K&K African Market and merged into lane number one from the median.33 He stated that

he turned out of the market, merged into the middle lane using his blinker, and then merged into

the northbound number one lane using his blinker.34 He then continued driving in the number one

lane until Sackett activated his emergency lights at South Temple, at which point Stott used his

blinker and merged to the right, turned onto North Temple, and pulled into the hotel parking

lot.35

           When Nicholas arrived at the Expedition’s front passenger door, the window was up.36 A

few minutes into the stop, the window had been rolled down and Stott told Nicholas, “Yeah man

I didn’t think like I didn’t think I did anything wrong when I merged, you know, ‘cause when I

pulled out I was just trying to get over, but I apologize.”37 Again, Stott testified that he thought

the basis for the stop was a violation occurring when he turned out of the market.38 Nicholas



32
  Id. at 0:01:45–0:01:57. Stott testified that he tried to explain to Sackett that he believed he had made a legal lane
change, but that Sackett did not give him a chance. Tr. 132:24–133:4. However, when asked whether Sackett did
anything to prevent him from explaining his perspective, Stott stated, “I guess not. . . . I could have said something.”
Tr. 133:10–19. Sackett’s camera shows that Stott was informed of the traffic violation at timestamp 0:01:50 and
Sackett returned to his patrol vehicle at 0:02:50. Sackett Camera 1. Although Sackett was asking questions of the
passenger during some of this time, there is no indication that Stott was prevented in any way from explaining to
Sackett that he did not commit a traffic violation. See id. Stott also testified that even if he had had a chance to
explain, in his opinion “it wouldn’t do any good.” Tr. 135:12–22.
33
     Tr. 114:13–116:3; see Tr. 123:12–124:6.
34
     Tr. 114:23–115:5, 115:9–19.
35
     Tr. 117:10–118:22, 120:5–121:10.
36
     Nicholas Camera at 0:00:45.
37
     Id. at 0:03:57–0:04:08.
38
     Tr. 123:12–124:6.

                                                           5
testified this was not his traffic stop, that he did not see the traffic violation, and that he did not

know what Stott was referring to, though it seemed as though he was talking about the basis for

the stop.39

           Sackett confirmed that Stott was the driver of the Expedition, and that Stott was on

parole.40 During the stop, Sackett and Nicholas questioned, detained, and searched Stott’s

passenger.41 Because the passenger had a parole violation warrant, Sackett determined that he

was going to take the passenger to jail.42 The passenger asked Sackett if he was going to let him

go and Sackett responded, “I can’t let you go.”43 A short time later Nicholas and Sackett had the

following exchange:

           Nicholas: You gonna let him go?

           Sackett: No, negative, I don’t let parole fugitives go.

           Nicholas: Why not?

           Sackett: Because they are the most dangerous cop killers.44

When asked if the real reason he wouldn’t let the passenger go was “because in [his] mind parole

fugitives are cop killers,” Sackett testified, “Not cop killers, no.”45

           Sacket and the passenger later engaged in the following exchange:

           Sackett: I mean well obviously you’re going to jail because you have a warrant,
           you know what I mean? Um, I’ve got to talk to you about some things that were
           found in the car, okay?



39
     Tr. 89:16–90:6.
40
     Sackett Camera 1 at 0:02:36.
41
     Id. at 0:01:45–0:07:57.
42
     See Tr. 62:1–65:12.
43
     Gov’t Ex. 12, PGS_00030 (Sackett Camera 2) at 0:00:14–0:00:22.
44
     Sackett Camera 2 at 0:00:35–0:00:40.
45
     Tr. 64:10–19.

                                                        6
           Passenger: Okay [inaudible] can you help me out and not go to jail, with regard to
           that?

           Sackett: So because you’re a parole fugitive you I have no choice, if I didn’t take
           you to jail I’d be so fucked, you know what I mean?46

A short time later, Sacket again stated:

           Sackett: Dude, I feel ya, I would just, I cannot let you go on a parole violation
           warrant.

           Passenger: [inaudible].

           Sackett: I know but I cannot like me, myself? I am not comfortable doing that,
           you know what I mean? If it were any other warrant, I would say yeah, no
           problem, but a parole fugitive warrant, man? If I let you go, you’d be so screwed,
           I’d be so screwed.47

When asked whether he in fact had a choice to release the passenger, Sackett testified: “Not in

my mind, no.”48 Nicholas testified that, of stops he has made out of the K&K African Market, he

has never released an individual that has an outstanding parole fugitive warrant.49 He asserted

that it is the general practice of SLCPD to arrest them.50

           Because of Stott’s parole status, Sackett searched the Expedition.51 During the search,

Sackett found a handgun “shoved in between the driver’s seat and the center console.”52

           Shortly following the discovery of the gun, Sackett told other officers on the scene, “The

west side curse is broken boys,” and held up the handgun and magazine he had placed on the

hood of his vehicle.53 As the search of the Expedition continued, Nicholas told Sackett, “Finally


46
     Sackett Camera 2 at 0:04:01–0:04:24.
47
     Id. at 0:10:20–0:10:40.
48
     Tr. 64:5–9.
49
     Tr. 99:24–100:2.
50
     Tr. 100:3–8.
51
     Tr. 29:5–13.
52
     Tr. 29:14–18, 31:11–25; Sackett Camera 1 at 0:09:44, 0:10:07.
53
     Sackett Camera 1 at 0:11:48; Tr. 30:2–7.

                                                          7
found your gun,” to which Sackett responded, “I know it’s been forever.”54 Hargrove arrived on

the scene a few minutes later and Sackett told him, “The west side curse is broken,” to which

Hargrove responded, “Oh nice dude.”55 Hargrove also stated to another officer, “The curse is

broken . . . we got a gun[.]”56

           When he testified, Sackett explained what he meant by the phrase “west side curse”:

           We had arrested . . . multiple people that were wanted for aggravated robberies.
           Two that were wanted for homicides and multiple people that had firearms
           warrants and we had yet to find a gun on any of them. And so we had a running
           joke saying that we were cursed, . . . we would always catch the guys who were
           supposed to have guns but they would never have a gun when we caught them.57

Nicholas provided a similar explanation and stated that the officers had not found a firearm in

any calls or any traffic stops, and that the curse was broken when they found the gun.58

                                              LEGAL STANDARD

           The Fourth Amendment to the United States Constitution mandates that people shall “be

secure in their persons, houses, papers, and effects, against unreasonable searches.”59 When

considering whether a traffic stop violates the Fourth Amendment, the court applies the

“reasonable suspicion” standard as enunciated in Terry v. Ohio, 392 U.S. 1 (1968).60 This two-

step analysis requires the court to consider first “‘whether the officer’s action was justified at its



54
     Sackett Camera 1 at 0:13:10; Tr. 31:16–24.
55
     Sackett Camera 1 at 0:15:22.
56
  Gov’t Ex. 12, PGS_00007 (Hargrove Camera 1) at 0:06:50; see Tr. 104:24–105:11. Sackett also later states on the
radio that the “curse is broken.” Gov’t Ex. 12, PGS_00032 (Sackett Camera 3) at 0:04:12.
57
     Tr. 30:11–25.
58
     Tr. 90:7–16. Hargrove testified similarly about what was meant by the west side curse. See Tr. 105:4–11.
59
     U.S. Const. amend. IV.
60
  United States v. Winder, 557 F.3d 1129, 1133 (10th Cir. 2009); see United States v. Botero-Ospina, 71 F.3d 783,
786 (10th Cir. 1995) (en banc) (observing that traffic stop is “more analogous to an investigative detention than a
custodial arrest,” and therefore that such stops should be analyzed “under the principles pertaining to investigative
detentions set forth in Terry v. Ohio”).

                                                           8
inception,’ and second ‘whether it was reasonably related in scope to the circumstances which

justified the interference in the first place.’”61

           The motion to suppress in this case implicates only the first inquiry, whether Sackett’s

traffic stop was justified at its inception.62 “An investigative detention is justified where specific

and articulable facts and rational inferences from those facts give rise to reasonable suspicion

that a person has committed or is committing a crime.”63 The Government bears the burden of

“establishing by a preponderance of the evidence that reasonable suspicion supported the

officer’s stop of Defendant’s vehicle.”64 Although the evidentiary standard for the motion to

suppress is preponderance, the officer need only have a reasonable suspicion to make a stop,

which falls “considerably short” of preponderance.65 In assessing the objective reasonableness of

the stop, the court must consider the totality of the circumstances.66 Because this is an objective



61
     Botero-Ospina, 71 F.3d at 786 (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968)).
62
     ECF No. 33 at 16; ECF No. 34 at 29.
63
  United States v. Espinosa, 782 F.2d 888, 890 (10th Cir. 1986); see United States v. Werking, 915 F.2d 1404, 1407
(10th Cir. 1990) (“[A]n investigative detention or ‘Terry stop,’ is a seizure within the scope of the fourth amendment
that is justified when specific and articulable facts and rational inferences drawn from those facts give rise to a
reasonable suspicion a person has or is committing a crime.”); see also United States v. Cortez, 449 U.S. 411, 417
(1981) (“An investigatory stop must be justified by some objective manifestation that the person stopped is, or is
about to be, engaged in criminal activity.”).
64
   United States v. Burciaga, 687 F.3d 1229, 1230 (10th Cir. 2012) (citing United States v. Kitchell, 653 F.3d 1206,
1216 (10th Cir.2011)); United States v. Matlock, 415 U.S. 164, 178 n.14 (1974) (“[T]he controlling burden of proof
at suppression hearings should impose no greater burden than proof by a preponderance of the evidence.”).
Although the Defendant generally bears the preliminary burden of proving whether the Fourth Amendment is
implicated, there is no question that the traffic stop at issue constitutes a seizure within the meaning of the Fourth
Amendment. See ECF No. 33 at 18; Botero-Ospina, 71 F.3d at 786 (“A traffic stop is a seizure within the meaning
of the Fourth Amendment, ‘even though the purpose of the stop is limited and the resulting detention quite brief.’”
(quoting Delaware v. Prouse, 440 U.S. 648, 653 (1979)).
65
  Winder, 557 F.3d at 1134 (stating that an officer must possess “some minimal level of objective justification” to
have reasonable suspicion, quoting United States v. Vercher, 358 F.3d 1257, 1261 (10th Cir. 2004), and that
“[e]vidence falling ‘considerably short’ of a preponderance satisfies this standard,” quoting United States v. Arvizu,
534 U.S. 266, 274 (2002)).
66
  Cortez, 449 U.S. at 417–18; Winder, 557 F.3d at 1133; see Arvizu, 534 U.S. at 273 (“When discussing how
reviewing courts should make reasonable-suspicion determinations, we have said repeatedly that they must look at
the ‘totality of the circumstances’ of each case to see whether the detaining officer has a ‘particularized and
objective basis’ for suspecting legal wrongdoing.”).

                                                           9
standard, an officer’s “subjective motivations in effecting a stop” are irrelevant.67 However, the

court may consider an officer’s motivations in assessing their credibility.68

                                                    ANALYSIS

           At its heart, Defendant’s motion to suppress comes down to one relatively simple

question: is Sackett’s testimony about the basis for the traffic stop believable? Because the court

finds Sackett’s testimony credible and is not persuaded by Defendant’s arguments to the contrary,

the motion to suppress evidence must be denied. That is, the court finds that Plaintiff has met its

burden of establishing by a preponderance of the evidence that reasonable suspicion supported

Sackett’s traffic stop of Stott’s vehicle.69

           Following Stott and approaching South Temple northbound, Sackett observed that Stott’s

vehicle “merged from the number one lane into the number two lane. And as it merged, as it

started its movement, it failed to signal two seconds prior to its lane change so it signaled as it

started its movement.”70 Sackett was approximately fifty to one hundred feet behind Stott in the

same travel lane and was close enough to see the license plate number.71 In Sackett’s

understanding of the law, this was a violation of the requirement that a driver signal for two

seconds prior to beginning a lane change.72 In relevant part, Utah law requires a “signal of

intention . . . to change lanes shall be given continuously for at least the last two seconds



67
  Winder, 557 F.3d at 1134 (“We have long since rejected the notion that an officer’s subjective motivations in
effecting a stop are relevant to the Terry analysis.” (citing United States v. Chavez, 534 F.3d 1338, 1344 (10th Cir.
2008); Botero-Ospina, 71 F.3d at 787)).
68
  See United States v. Wilkinson, 633 F.3d 938, 943 (10th Cir. 2011) (observing that the district “could have
considered the officers’ motivations in assessing their credibility,” but noting that “evidence of their motives did not
compel the court to disbelieve” the officers).
69
     See Burciaga, 687 F.3d at 1230.
70
     Tr. 23:13–21.
71
     Tr. 19:20–20:1, 21:18–22.
72
     Tr. 16:11–17:17.

                                                          10
preceding the beginning of the movement.”73 Having observed a traffic violation, Sackett

engaged his emergency lights and performed a traffic stop.74

           Stott makes several assertions seeking to challenge the stated basis for the traffic stop.

First, Stott asserts that he did not merge into lane number two until after Sackett turned on his

emergency lights.75 Second, Stott identifies several testimonial inconsistencies or other reasons

that, in his view, undermine Sackett’s credibility.76 Third, he identifies possible subjective

motives for the stop that he contends should discredit Sackett’s statements.77

           1. Stott’s Dispute About the Observed Traffic Violation.

           Stott testified that he did not think he broke any laws because what Sackett observed, in

Stott’s view, is “not what happened.”78 Specifically, Stott stated that he stayed in lane number

one and did not merge until Sackett engaged his emergency lights, and only then did he turn on

his blinker and merge.79 Even if true, however, the conflicting testimony about the events

preceding the stop do not undermine the basis for the stop, but merely suggest the possibility that

Sackett could have been mistaken about the facts supporting it.80

           “An officer’s reasonable mistake of fact, as distinguished from a mistake of law, may

support the probable cause or reasonable suspicion necessary to justify a traffic stop.”81 Sackett


73
     Tr. 18: 2–10; Gov’t Ex. 11; see Utah Code Ann. § 41-6a-804(1)(b).
74
     Tr. 25:4–8, 25:21–26:13.
75
     See ECF No. 33 at 19–20.
76
  See id. at 19 (“On the other hand, the pretextual nature of this stop and officers’ statements, the inconsistencies in
the officers’ testimonies, an officer lying to the passenger, and the failure to record the traffic violation diminish the
reliability of the government’s evidence.”).
77
     See ECF No. 33 at 24–26.
78
     Tr. 124:8–19.
79
     Tr. 120:5–18, 124:8–19.
80
  To be sure, nothing in the record remotely suggests that Sackett fabricated the basis for the stop and the court
credits Sackett’s statement and description of events.
81
     United States v. DeGasso, 369 F.3d 1139, 1144 (10th Cir. 2004).

                                                            11
observed Stott’s vehicle merge without properly signaling, immediately activated his emergency

lights and body worn camera, and performed the traffic stop.82 Within twenty seconds of making

contact, Sackett explained to Stott the basis for the stop.83 Although Stott initially argues with

Sackett about the alleged traffic violation, Stott apparently was not talking about the same

incident.84 Rather, Stott thought that Sackett was referring to Stott’s merging into lane number

one from the median after he pulled out of the K&K African Market.85 If Sackett was factually

mistaken in his observation of an improper lane change at the intersection of South Temple, this

fact was never corrected during the traffic stop. Indeed, other than Stott’s testimony to the

contrary, no evidence in the record contradicts Sackett’s stated basis for the traffic stop. Even

crediting Stott’s description of events, Sackett had the reasonable suspicion necessary to justify

the stop. Sackett’s suspicion, if based upon a mistake of fact, was never dispelled throughout the

stop by a correction of the facts.86

           2. Sackett’s Testimony Was Credible.

           Stott also highlights several issues and alleged discrepancies in the officers’ testimony

that, he argues, diminish Sackett’s credibility.87

           First, Stott points out that Nicholas’ description of the traffic violation does not match

Sackett’s.88 A few minutes into the stop, Stott states to Nicholas, “Yeah man I didn’t think like I

didn’t think I did anything wrong when I merged, you know, ‘cause when I pulled out I was just



82
     See Tr. 23:13–18, 25:4–8, 25:21–25, 26:6–13.
83
     See Sackett Camera 1 at 0:01:22–1:43.
84
     See Tr. 123:12–124:6.
85
     Tr. 123:12–21.
86
     See United States v. Pena-Montes, 589 F.3d 1048, 1054 (10th Cir. 2009).
87
     See ECF No. 33 at 22–26.
88
     ECF No. 33 at 22–23.

                                                          12
trying to get over, but I apologize.”89 Nicholas was asked to opine on what Stott meant when he

said he did not think he did anything wrong.90 Nicholas said Stott was talking about the basis for

the stop,91 and that he “was told” by Sackett that Stott “was moving from the number two lane of

travel over to the number three or turning lane of travel.”92 But Nicholas testified that he did not

see the traffic infraction or the stop.93 The court finds no basis in Nicholas’ differing description

of the lane numbers to discredit Sackett’s observation and testimony.

           Next, Stott argues that Sackett is not credible because he lied to Stott’s passenger.94 When

he discovered that the passenger had a parole fugitive warrant, Sackett told the passenger that he

had to take him to jail and that he had no choice.95 In fact, Sackett later testified that he has

“never let a parole violation go,”96 that in his mind he had no choice,97 and Nicholas testified that

it was the practice of SLCPD not to let parole fugitives go.98 The court is not persuaded that this

testimony undermines Sackett’s general credibility and it certainly does not undermine Sackett’s

description of the basis for the traffic stop.

           3. The Officers’ Subjective Motives Do Not Undermine Sackett’s Credibility.




89
     Nicholas Camera at 0:03:57–0:04:08.
90
     Tr. 88:16–25.
91
     Id.
92
     Tr. 89:2–7.
93
  Tr. 80:12–14, 89:2–5, 89:16–90:6 (“It was not my stop, I didn’t see the traffic infraction, so I wasn’t going to try
to explain why another officer had stopped him.”).
94
     ECF No. 33 at 25–26.
95
     Tr. 64:5–7.
96
  Tr. 65:10–12. Nicholas also testified that it was the practice of SLCPD not to let parole fugitives go. See Tr.
99:24–100:8.
97
     Tr. 64:5–9.
98
     Tr. 99:24–100:8.

                                                          13
            Stott also contends that several issues illustrate that the stop was motivated by reasons

other than the traffic violation.99 Stott contends that: (1) the court is “presented with some

evidence that the officers involved in this case were possibly stopping all cars which left the

[K&K African Market];”100 (2) the officers were motivated to break the “west side curse;”101 and

(3) due to the position of the officers’ body-worn cameras, the officers failed to preserve the

objective evidence of the traffic violation.102 The court is not persuaded that any of these

undermine Sackett’s credibility.

            As an initial matter, the parties acknowledged at oral argument that any “subjective

motives for stopping the vehicle” is irrelevant if the officer has probable cause or had reasonable

articulable suspicion that a traffic or equipment violation has occurred.103 Indeed, “the very

narrow question” is “whether the initial stop of the vehicle is objectively justified.”104

Consequently, the only potential role for subjective motive in considering the motion to suppress

is in assessing the officers’ credibility.105

            First, Stott contends that the officers may have been stopping all vehicles leaving the

K&K African Market.106 During the traffic stop, Hargrove stated, “Oh, it’s a matter of time. We

stop every car that freaking leaves [the K&K African Market], eventually we’re gonna get




99
     ECF No. 33 at 24–25.
100
      Id. at 26.
101
      Id. at 24–26.
102
      Id. at 23–24.
103
      Botero-Ospina, 71 F.3d at 787.
104
   Id. at 788; see Whren v. United States, 517 U.S. 806, 812 (1996) (“Not only have we never held, outside the
context of inventory search or administrative inspection . . . , that an officer’s motive invalidates objectively
justifiable behavior under the Fourth Amendment; but we have repeatedly held and asserted the contrary.”).
105
      See Wilkinson, 633 F.3d at 943.
106
      ECF No. 33 at 26.

                                                          14
one.”107 Hargrove explained that this was a sarcastic comment and he testified that he lets go

vehicles he follows when he does not observe traffic violations.108 Consistent with the other

officers’ testimony, Hargrove estimated that he stopped approximately half of all vehicles he

followed out of the K&K African Market.109 In any event, Hargrove’s comment does not

undermine Sackett’s credibility.

           Second, Stott contends that the officers really wanted to break the west side curse and

that the traffic violation “served as a mere pretext” to stop Stott.110 At several points during the

stop, the officers mentioned breaking the “west side curse.”111 Sackett explained, and the other

officers generally confirmed, that the west side squad “had a running joke saying that we were

cursed, . . . we would always catch the guys who were supposed to have guns but they would

never have a gun when we caught them.”112 When they located a gun in Stott’s vehicle, the curse

was broken.113 If in fact the officers were motivated to break the west side curse by finding an

illicit gun, this evidence of a possible subjective motive still does not undermine the officers’

testimonies in this case. Indeed, the court credits their statements regarding the circumstances

surrounding the traffic stop, including Sackett’s description of the observed traffic violation.




107
      Hargrove Camera 1 at 0:00:54.
108
      Tr. 106:11–14, 106:22–25.
109
      Tr. 106:15–21; see Tr. 18:21–19:2; Tr. 86:2–10.
110
      ECF No. 33 at 24–26.
111
   See, e.g., Sackett Camera 1 at 0:11:48, 13:10, 15:25; Sackett Camera 3 at 0:04:12; Hargrove Camera 1 at 0:06:50;
Tr. 29:19–30:25 (Sackett); Tr. 90:7–16 (Nicholas); Tr. 104:21–105:11 (Hargrove).
112
      Tr. 30:11–25.
113
      Tr. 29:19–30:25, 90:13–16, 105:5–11.

                                                        15
           Third, Stott argues that the lack of video evidence of the traffic violation is “inexcusable”

for a squad “rely[ing] on traffic infractions to make arrests.”114 Sackett, who followed Stott and

observed the traffic violation, had a body worn camera on his chest and no vehicle dash cam.115

As a result of the body worn camera positioning, it did not capture video of Stott’s traffic

violation.116 Sackett testified that positioning the camera on his shoulder could capture video of

observed traffic violations, but that it could come off or fall to the side from that position.117

Nicholas stated that he could not move his chest-mounted camera to his shoulder or place it on

the dashboard of his patrol vehicle while driving.118 Based on the testimony received by the

court, these are acceptable reasons for the officers to select chest-mounted cameras over other

potentially less-secure options. The court finds no basis to question whether Sackett was truthful

in his statement about the observed traffic violation because of his camera mount selection.

           In sum, Plaintiff has provided sufficient evidence to establish by a preponderance that

Sackett’s traffic stop of Stott was lawful at its inception. That is, Sackett observed an improper

lane change, had reasonable articulable suspicion if not probable cause to investigate the illegal

conduct, activated his emergency lights, and effected the traffic stop on this basis. Almost

immediately, Sackett told Stott the reason for the stop and Sackett testified consistent with his

observation. Stott’s challenges to Sackett’s credibility are unpersuasive, even crediting his




114
   ECF No. 33 at 23. In his motion, Stott expresses concern over the “failure to preserve the objective evidence” of
the traffic violations. ECF No. 33 at 23. However, there is no dispute that the traffic violation forming the basis for
the stop was not captured on video and therefore there is no video evidence to preserve.
115
      Tr. 44:18–19, 66:19–21.
116
      See ECF No. 34 at 38.
117
      Tr. 43:4–44:3.
118
      Tr. 93:20–94:9.

                                                          16
differing perception of what transpired. Accordingly, the court must deny the motion to suppress

evidence.

                                             ORDER

           For the reasons stated in this Memorandum Decision and Order, Defendant’s Motion to

Suppress Evidence is DENIED.119



           Signed July 9, 2021.

                                              BY THE COURT



                                              ________________________________________
                                              David Barlow
                                              United States District Judge




119
      ECF No. 23.

                                                 17
